Citation Nr: 1132753	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  09-14 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for mycotic toenails, calluses and corns, to include as secondary to the Veteran's service-connected dermatophytosis of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel
INTRODUCTION

The Veteran served on active duty from May 1956 to May 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2006 and March 2007 rating decisions issued by the Washington, D.C. and St. Louis, Missouri Regional Offices, respectively.  

In March 2010, the Veteran testified at a central office hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.

In December 2010, the Board reopened the Veteran's claim for service connection for the above listed disability and remanded the underlying issue so that additional records could be obtained and the Veteran could undergo a VA examination.  

The issue of entitlement to service connection for hearing loss of the right ear has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See the March 2010 hearing transcript, p. 13.  This issue was previously referred to the RO but has not been adjudicated. Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The records as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim of entitlement to service connection for mycotic toenails, calluses, and corns, to include as secondary to the Veteran's service-connected dermatophytosis of the feet.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).
VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The December 2010 Board remand directed the RO to schedule the Veteran for a VA examination to determine the etiology of his mycotic toenails, calluses and corns.  The Board specifically requested an opinion as to whether the Veteran's mycotic toenails, calluses, and corns were caused or aggravated by the Veteran's service-connected dermatophytosis of the feet.  Although the January 2011 examiner found that the Veteran mycotic toenails, calluses, and corns were less likely as not caused by or a result of dermatophytosis of the feet, the examiner did not provide an opinion as whether his current feet disorders were aggravated by his service-connected dermatophytosis.  The Board further requested that if the examiner indicated that the feet disorders were aggravated by dermatophytosis that the examiner indicated the degree of disability of the mycotic toenails, calluses, and corns before they were aggravated and their current degree of disability.  

It is noted that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).

Where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance; in such situations the Board must remand back to RO for further development.  For these reasons, the Board finds that an addendum by the January 2011 VA examiner is necessary before adjudication of the Veteran's claim.  Id.  

In this case, additional evidence pertinent to the issue on appeal was added to the claims file subsequent to the January 2011 supplemental statement of the case.  The Veteran has not waived agency of original jurisdiction consideration of the new evidence.  38 C.F.R. § 20.1304(c) (2010).  Regardless, this issue is moot because the case is being remanded for other reasons and as a result, the RO will have the opportunity to initially consider the additional evidence.  

Prior to obtaining an addendum from the January 2011 examiner, the RO or AMC should contact the Veteran and associate with the Veteran's claims file any outstanding medical or other records relevant to the Veteran's claim that may be identified by the Veteran and that have not already been associated with the Veteran's claims file.

In this respect, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c)(2).

In his most recent February 2011 statement, the Veteran indicated that he had been receiving treatment for his feet disorders at the VA since the 1960s and 1970s.  An attempt to obtain these records should be made and records associated with the claims file.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  However, identification of the specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with VCAA.

Hence, in addition to the actions requested above, the RO or AMC should undertake any other development and provide any further notification deemed warranted by VCAA prior to readjudicating the remanded claim.

Accordingly, the case is REMANDED to the RO via the AMC,  for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, who have treated him for his feet disorders.

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  Regardless of the Veteran's response, the RO should attempt to obtain his VA treatment records from the 1960s and 1970s.  

If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  Following the receipt of any outstanding VA and private treatment records, the RO or the AMC should provide the Veteran's claims file to the examiner who conducted the January 2011 examination so that an addendum may be prepared.  If the January 2011 examiner finds that a physical examination is needed, one should be scheduled.

If that examiner is no longer available, the RO should schedule the Veteran for a VA examination to determine the nature and etiology of his feet disorders.  

The examiner should review the additional records and should note that review in the report.  If a new examination is conducted, all pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests, including radiographic studies, deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current feet disorders are aggravated by his service-connected dermatophytosis.  The Board further requests that if the examiner indicates that the feet disorders were aggravated by dermatophytosis that the examiner indicate the degree of disability of the mycotic toenails, calluses, and corns before they were aggravated and their current degree of disability.  

Any opinion expressed by the examiner must be accompanied by a complete rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

3.  To help avoid future remand, RO or AMC must ensure that the required actions have been accomplished (to the extent possible) in compliance with this REMAND.

If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completion of the foregoing, and after undertaking any further development deemed necessary, the RO or AMC should readjudicate the issue on appeal, in light of all pertinent evidence and legal authority.   38 C.F.R. §§ 3.303, 3.310.  The evidence received in February 2011 must be considered.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate opportunity for response thereto.  The matter should then be returned to the Board, if in order, for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


